DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 7 are objected to because of the following informalities:  
In Claim 1, “a first mirror attached to the housing and angled to provide a side view of a lesion, extending upward through the center opening, along a first mirror axis in a plane” should read “a first mirror attached to the housing and angled to provide a side view of a lesion, extending upward through the center opening, along a first mirror axis in a plane” (no comma should be inserted between the words “opening” and “along”).
In Claim 2, “wherein a lower edge of the first and second mirrors furthest from the electronic camera provided a reflecting surface within one-quarter inch of the surface of the skin” should read “wherein a lower edge of the first and second mirrors furthest from the electronic camera provide a reflecting surface within one-quarter inch of the surface of the skin”.  
In Claim 7, “and further including a diffuse illuminator position to illuminate a lesion” should read “and further including a diffuse illuminator positioned to illuminate a lesion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, The clause “substantially parallel to the surface of the skin” comprises a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of substantive examination, the examiner is interpreting this term to refer to anything that is parallel with any surface of the skin.
Claim 1 recites “An apparatus for measuring the volume of lesions comprising” and then “a housing … adapted to be positioned and supported at a surface of skin around the lesion”. It is unclear which lesion the second clause is referring to, as there was no previous recitation of “a lesion”. It is also unclear if the lesion recited in the second clause is referring to one of the lesions referred to in the first clause, or a different lesion. For the purposes of substantive examination, the examiner is interpreting this limitation as “a housing … adapted to be positioned and supported at a surface of skin around a lesion”.
Claim 1 recites the limitation “a first mirror attached to the housing and angled to provide a side view of a lesion”. It is unclear if this lesion is the same as the lesion mentioned before, or a different lesion. For the purposes of substantive examination, the examiner is interpreting this limitation as “a first mirror attached to the housing and angled to provide a side view of the lesion”.
Claim 1 recites the limitation “a first mirror attached to the housing and angled to provide a side view of a lesion, extending upward through the center opening, along a first mirror axis in a plane substantially parallel to the surface of the skin”. It is unclear if the mirror is extending upward through the center opening or if the lesion is extending upward through the center opening. It is also unclear if the mirror is angled along a first mirror axis in a plane substantially parallel to the surface of the skin, or if the side view provided by the mirror is along a first mirror axis in a plane substantially parallel to the surface of the skin. For the purposes of substantive examination, the examiner is interpreting this limitation as the lesion is extending upward through the center opening, and the mirror is along a first mirror axis in a plane substantially parallel to the surface of the skin.
Claim 1 recites the limitation “a second mirror attached to the housing and angled to provide a side view of a lesion…”. It is unclear if this lesion is the same as the lesion mentioned before, or a different lesion. For the purposes of substantive examination, the examiner is interpreting this limitation as “a second mirror attached to the housing and angled to provide a side view of the lesion…”.
Claim 1 recites the limitation “a second mirror attached to the housing and angled to provide a side view of a lesion extending upward through the center opening along the second mirror axis in the plane”. There is insufficient antecedent basis for this limitation in the claim, as there is no previous recitation of a second mirror axis in the claims. For the purposes of substantive examination, the examiner is interpreting this limitation as “a second mirror attached to the housing and angled to provide a side view of a lesion extending upward through the center opening along a second mirror axis in the plane”.
Claim 1 recites the limitation “a second mirror attached to the housing and angled to provide a side view of a lesion, extending upward through the center opening, along the second mirror axis in the plane”. It is unclear if the mirror is extending upward through the center opening of if the lesion is extending upward through the center opening. It is also unclear if the mirror is angled along a second mirror axis in the plane, or if the side view provided by the mirror is along a second mirror axis in the plane. For the purposes of substantive examination, the examiner is interpreting this limitation as the lesion is extending upward through the center opening, and the mirror is along a second mirror axis in the plane.
Claims 2-11 are rejected by virtue of dependence on Claim 1.
Claim 5 recites the limitation “The apparatus of claim 1 further including a display displaying an image from the electronic camera and having at least one fiducial superimposed on the image”. It is unclear if the apparatus has at least one fiducial or the display has at least one fiducial. For the purposes of substantive examination, the examiner is interpreting this limitation as “The apparatus of claim 1 further including a display displaying an image from the electronic camera, wherein at least one fiducial is superimposed on the image”.
Claim 8 recites the limitation “a third mirror attached to the housing and angled to provide a side view of a lesion extending upward through the center opening along the third mirror axis in the plane”. There is insufficient antecedent basis for this limitation in the claim, as there is no previous recitation of a third mirror axis in the claims. For the purposes of substantive examination, the examiner is interpreting this limitation as “a third mirror attached to the housing and angled to provide a side view of a lesion extending upward through the center opening along a third mirror axis in the plane”.
Regarding Claim 12, The clause “substantially parallel to the surface of the skin” comprises a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of substantive examination, the examiner is interpreting this term to refer to anything that is parallel with any surface of the skin.
Claim 12 recites “A method of assessing lesion volume using an instrument…” and then “a housing … adapted to be positioned and supported at a surface of skin around the lesion”. It is unclear which lesion the second clause is referring to, as there was no previous recitation of “a lesion”. For the purposes of substantive examination, the examiner is interpreting this limitation as “a housing … adapted to be positioned and supported at a surface of skin around a lesion”.
Claim 12 recites the limitation “a first mirror attached to the housing and angled to provide a side view of a lesion”. It is unclear if this lesion is the same as the lesion mentioned before, or a different lesion. For the purposes of substantive examination, the examiner is interpreting this limitation as “a first mirror attached to the housing and angled to provide a side view of the lesion”.
Claim 12 recites the limitation “a first mirror attached to the housing and angled to provide a side view of a lesion, extending upward through the center opening, along a first mirror axis in a plane substantially parallel to the surface of the skin”. It is unclear if the mirror is extending upward through the center opening of if the lesion is extending upward through the center opening. It is also unclear if the mirror is angled along a first mirror axis in a plane substantially parallel to the surface of the skin, or if the side view provided by the mirror is along a first mirror axis in a plane substantially parallel to the surface of the skin. For the purposes of substantive examination, the examiner is interpreting this limitation as the lesion is extending upward through the center opening, and the mirror is along a first mirror axis in a plane substantially parallel to the surface of the skin.
Claim 12 recites the limitation “a second mirror attached to the housing and angled to provide a side view of a lesion…”. It is unclear if this lesion is the same as the lesion mentioned before, or a different lesion. For the purposes of substantive examination, the examiner is interpreting this limitation as “a second mirror attached to the housing and angled to provide a side view of the lesion…”.
Claim 12 recites the limitation “a second mirror attached to the housing and angled to provide a side view of a lesion extending upward through the center opening along the second mirror axis in the plane”. There is insufficient antecedent basis for this limitation in the claim, as there is no previous recitation of a second mirror axis in the claims. For the purposes of substantive examination, the examiner is interpreting this limitation as “a second mirror attached to the housing and angled to provide a side view of a lesion extending upward through the center opening along a second mirror axis in the plane”.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhawan (US 5,146,923, hereinafter Dhawan).
Regarding the claims, Dhawan discloses: 
1. An apparatus (Shown in Fig. 1) for measuring the volume of lesions comprising: 
a housing (Element 28, Fig. 1) providing a lower surface (Element 32, Fig. 1) adapted to be positioned and supported at a surface of skin around the lesion (see Fig. 1) with the lesion extending upwardly through a center opening (Element 44, Fig. 1) in the lower surface (See Fig. 1; the lesion is extended into the opening of element 44); 
an electronic camera (Element 9, Fig. 1) directed toward the center opening along a camera axis (See Fig. 1), the electronic camera held by the housing at a predetermined distance from the lower surface (“A camera 9 is positioned to…”, Col. 7, lines 8-9); 
a first mirror (Any one of elements 33-38, Fig. 2) attached to the housing (See Fig. 1) and angled to provide a side view of a lesion, extending upward through the center opening (See Fig. 2; each mirror is angled to provide a side view of the lesion; this angled orientation is also shown in Fig. 1), along a first mirror axis in a plane substantially parallel to the surface of the skin (See Fig. 2; each mirror is set on an axis in a plane generally parallel to the surface of the skin) ;
a second mirror (Any one of elements 33-38 not designated as the first mirror, Fig. 2) attached to the housing (See Fig. 1) and angled to provide a side view of a lesion extending upward through the center opening (See Fig. 2; each mirror is angled to provide a side view of the lesion; this angled orientation is also shown in Fig. 1) along the second mirror axis in the plane and different from the first mirror axis (See Fig. 2; each mirror is set on an axis in the same plane generally parallel to the surface of the skin, and at least three pairs of axes connecting the element pairs 33 to 36, 34 to 37, and 35 to 38, respectively, are present); and 
an electronic computer (Elements 76, 78, 80, and 82, Fig. 5) executing a program stored in non-transitory memory (“an expert system to analyze the image…”, Abstract; computing systems are simply a set of computer instructions, which is also the definition of a computer program; these instructions have to be stored within some type of non-transitory memory to be loaded into a RAM and executed by a processor) to receive an image from the camera of side views from the first and second mirrors (“The N+1 digitized images are then stored in a computer memory”, Col. 9, lines 57-58; therefore the images must have been received) to compute a volume of the lesion (“The size and thickness of the skin lesion are computed from the reconstructed cross-sections…”, Col. 10, lines 54-57; the volume of a lesion is a size of the lesion; See also Claim 25 and Col. 6, lines 46-47).
2. The apparatus of claim 1 wherein a lower edge of the first and second mirrors furthest from the electronic camera provided a reflecting surface within one-quarter inch of the surface of the skin (See Fig. 1 and Fig. 2; as the mirrors are clearly almost touching the skin, they must be within one-quarter inch of the surface of the skin).  
7. The apparatus of claim 1 wherein the housing provides an opaque shroud around the central opening (See Fig. 1) and further including a diffuse illuminator (Element 22, Fig. 3) position to illuminate a lesion extending upwardly through the center opening; wherein the diffuse illuminator is a ring light (Col. 3, lines 59-67).  
8. The apparatus of claim 1 further including at least a third mirror (Any one of elements 33-38 not designated as the first mirror or the second mirror, Fig. 2) attached to the housing (See Fig. 1) and angled to provide a side view of a lesion extending upward through the center opening (See Fig. 2; each mirror is angled to provide a side view of the lesion; this angled orientation is also shown in Fig. 1) along the third mirror axis in the plane and different from the first and second mirror axes (See Fig. 2; each mirror is set on an axis in the same plane generally parallel to the surface of the skin, and at least three pairs of axes connecting the element pairs 33 to 36, 34 to 37, and 35 to 38, respectively, are present); and wherein the electronic computer receives an image from the camera of side views from the first and second and third mirrors (“The N+1 digitized images are then stored in a computer memory”, Col. 9, lines 57-58; therefore the images must have been received) to compute a volume of the lesion (“The size and thickness of the skin lesion are computed from the reconstructed cross-sections…”, Col. 10, lines 54-57; the volume of a lesion is a size of the lesion; See also Claim 25 and Col. 6, lines 46-47).  
12. A method of assessing lesion volume using an instrument having: 
a housing (Element 28, Fig. 1) providing a lower surface (Element 32, Fig. 1) adapted to be positioned and supported at a surface of skin around the lesion (see Fig. 1) with the lesion extending upwardly through a center opening (Element 44, Fig. 1) in the lower surface (See Fig. 1; the lesion is extended into the opening of element 44); an electronic camera (Element 9, Fig. 1) directed toward the center opening along a camera axis (See Fig. 1), the electronic camera held by the housing at a predetermined distance from the lower surface (“A camera 9 is positioned to…”, Col. 7, lines 8-9);  a first mirror (Any one of elements 33-38, Fig. 2) attached to the housing (See Fig. 1) and angled to provide a side view of a lesion, extending upward through the center opening (See Fig. 2; each mirror is angled to provide a side view of the lesion; this angled orientation is also shown in Fig. 1), along a first mirror axis in a plane substantially parallel to the surface of the skin (See Fig. 2; each mirror is set on an axis in a plane generally parallel to the surface of the skin) ; a second mirror (Any one of elements 33-38 not designated as the first mirror, Fig. 2) attached to the housing (See Fig. 1) and angled to provide a side view of a lesion extending upward through the center opening (See Fig. 2; each mirror is angled to provide a side view of the lesion; this angled orientation is also shown in Fig. 1) along the second mirror axis in the plane and different from the first mirror axis (See Fig. 2; each mirror is set on an axis in the same plane generally parallel to the surface of the skin, and at least three pairs of axes connecting the element pairs 33 to 36, 34 to 37, and 35 to 38, respectively, are present); and an electronic computer (Elements 76, 78, 80, and 82, Fig. 5) executing a program stored in non-transitory memory (“an expert system to analyze the image…”, Abstract; computing systems are simply a set of computer instructions, which is also the definition of a computer program; these instructions have to be stored within some type of non-transitory memory to be loaded into a RAM and executed by a processor) to receive an image from the camera of side views from the first and second mirror (“The N+1 digitized images are then stored in a computer memory”, Col. 9, lines 57-58; therefore the images must have been received) to compute a volume of the lesion (“The size and thickness of the skin lesion are computed from the reconstructed cross-sections…”, Col. 10, lines 54-57; the volume of a lesion is a size of the lesion; See also Claim 25 and Col. 6, lines 46-47), the method comprising: 
(a) positioning the lesion to extend upwardly through the center opening in the lower surface (See Fig. 1; a lesion, indicated by the dotted material, is extending through the center opening in the lower surface; also Col. 2, lines 59-62, and Col. 8, lines 8-13); 
(b) capturing side views from the first and second mirrors (“This method includes taking separate pictures of the skin lesion…”, Col. 4, lines 46-48) by the electronic computer (“These methods involve digitizing the color component images obtained with a nevoscope and storing the digitized images in a computer memory”, Col. 5, lines 1-3); and 
(c) computing a volume of the lesion (“The size and thickness of the skin lesion are computed from the reconstructed cross-sections…”, Col. 10, lines 54-57) from the side views (“These N+1 images makeup a frame comprised of one direct view image of the skin lesion and N mirror images of the skin lesion”; these N+1 images are what is used to reconstruct the cross section) and the known geometry of the first and second mirror (“Orientation of the mirror images is accomplished by extracting each mirror image in a particular frame and orienting the mirror image such that the mirror edge appears in the vertical dimension”; these oriented images are used in the reconstruction of the cross section; the exact orientation depends on the original geometry of the mirror, which is fixed and therefore known is shown by Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Kumar et al (US 8,068,650 B2, hereinafter Kumar).
Regarding Claim 3, Dhawan discloses the apparatus of claim 1. Dhawan discloses the claimed invention except for expressly disclosing wherein the volume computation computes the volume of the lesion from a sum of a set of slices parallel to the plane at different heights along the lesion and displaced along the camera axis, each slice constrained in width across the first mirror axis and second mirror axis by a width of the side view from a respective mirror at the height. However, Kumar teaches  wherein the volume computation computes a volume including a lesion (“The VOI may be created, for example, by…”, Col. 5, line 57) from a sum of a set of slices parallel to the plane at different heights along the lesion (“…drawing a contour over a two-dimensional slice of the 3D image volume. The contour drawn over the two-dimensional slice may then be copied to each of the other slices of the image volume or separate contours may be drawn for each image slice”, Col. 5, lines 57-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dhawan, to compute the volume of the lesion from a sum of a set of slices parallel to the plane at different heights along the lesion, because this method is a way of computing a volume of interest from reconstructed cross section, which is taught in Dhawan (Col. 10, lines 54-57). Both methods achieve the same commonly known purpose of calculating a volume, and one of ordinary skill in the art could have substituted one known method for another, and the results of the substitution would have been predictable. To properly compute the volume of the lesion, one of ordinary skill in the art would have set each different height along the lesion to be displaced along the camera axis, and each slice constrained in width across the first mirror axis and second mirror axis by a width of the side view from a respective mirror at the height, because these are the bounds of the lesion and it is obvious to keep a volume calculation within the contours of the volume of interest. 
Regarding Claim 10, Dhawan discloses the apparatus of claim 1. Dhawan discloses the claimed invention except for expressly disclosing wherein the computer operates to store a set of images taken at different times together with volumes of lesions derived from those images. However, Kumar teaches wherein the computer operates to store a set of images taken at different times (Fig. 2; “At a second point in time after treatment, medical image data from a second modality may be acquired (Step S23)”, Col. 9, lines 19-21) together with volumes of lesions derived from those images (S24, Fig. 2; Col. 9, lines 21-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dhawan, with wherein the computer operates to store a set of images taken at different times together with volumes of lesions derived from those images, as taught by Kumar, because comparing such images over time may provide insight into the progression or remission of the lesion as a result of treatment, as taught by Kumar (Col. 9, lines 42-43).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Kumar, and further in view of Moon et al (US 10905336 B1, hereinafter Moon).
Regarding Claim 4, modified Dhawan discloses the apparatus of claim 3 wherein a closed curve defining a slice perimeter is an ellipse (See Fig. 2, the curve defining the lesion is a circle, which is an ellipse where the two foci are coincident, the eccentricity is 0, and the semi-major and semi-minor axes are equal). Modified Dhawan discloses the claimed invention except for expressly disclosing wherein the constraining width of the slices is fit to a closed curve to define a slice perimeter; the first and second mirror axes are perpendicular and define a major and minor axis of the ellipse, respectively. However, Kumar teaches wherein the constraining width of the slices is fit to a closed curve to define a slice perimeter (“…drawing a contour over a two-dimensional slice of the 3D image volume, Col. 5, line 58; any slice of an 3D image volume has a constrained width defining a slice perimeter that is a closed curve). This modification is obvious as it would have to be done for the modification of Claim 3 to be successful. 
Moon teaches the first and second mirror axes are perpendicular (See elements 10 and 11 or elements 12 and 13, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Dhawan, by making the first and second mirror axes perpendicular, and use these perpendicular axis to define a major and minor axis of the ellipse, respectively, because using perpendicular mirror axes that define the ellipse would allow for the easiest calculation of a volume using images obtained using the mirror. The major reference points for the ellipse are exactly what is captured by images using the mirrors, which eliminates the extra calculations that would be needed to orient different mirror images to the reference points of the ellipse to calculate the volume.  

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Glossop (US 20150196369 A1, hereinafter Glossop).
Regarding Claim 5, Dhawan discloses the apparatus of claim 1. Dhawan discloses the claimed invention except for expressly disclosing a display displaying an image from the electronic camera and having at least one fiducial superimposed on the image of a top view of a lesion extending upwardly through the center opening and adapted to allow alignment of the lesion with the at least one fiducial mark between successive measurements of the lesion by the apparatus. However, Glossop teaches a display (Element 110, Fig. 1) displaying an image (“Images may be displayed on a display device 110”, [0041]) from the electronic camera (Element 103, Fig. 1) and having at least one fiducial superimposed on the image (“display of images … of the patient with … fiducials … superimposed thereon in real time”, [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add  a display displaying an image from the electronic camera and having at least one fiducial superimposed on the image of interest, which in the instant invention is of a top view of a lesion extending upwardly through the center opening, and which would by being superimposed on the image would allow alignment of the lesion with the at least one fiducial mark between successive measurements of the lesion by the apparatus (the examiner notes this clause is functional language), because this can directly be used for an image guided procedure, as taught by Glossop (“..for use in an image-guided procedure”, [0042]).
Regarding Claim 6, modified Dhawan discloses the apparatus of claim 5. Modified Dhawan discloses the claimed invention except for expressly disclosing at least two fiducial marks to allow both a centering of the lesion within the plane and a predetermined rotational orientation of the lesion about the camera axis.  However, Glossop teaches at least two fiducial marks (“display of images … of the patient with … fiducials…”, [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dhawan by adding at least two fiducial marks to the image, which would allow both a centering of the lesion within the plane and a predetermined rotational orientation of the lesion about the camera axis (the examiner notes this clause is functional language), because this can directly be used for an image guided procedure, as taught by Glossop (“..for use in an image-guided procedure”, [0042]).
Regarding Claim 9, Dhawan discloses the apparatus of claim 1. Dhawan discloses the claimed invention except for expressly disclosing a display communicating with the electronic computer to display at least one image of the lesion together with a computed volume.  However, Glossop teaches a display communicating with the electronic computer (“a display module enable[s] processor 104 to produce, format, or reformat one or more images…”, [0041]; to do this, the display module and the processor must be in communication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a display communicating with the electronic computer to display at least one image of the lesion together with a computed volume (the examiner notes this clause is functional language) to the device of Dhawan, because this connection allows processor 104 to produce, format, or reformat one or more images, position/orientation/location data, or other data, as taught by Glossop ([0041]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dhawan in view of Kumar, and further in view of Kaku et al (US 20170251932 A1, hereinafter Kaku).
Regarding Claim 11, modified Dhawan discloses the apparatus of claim 10. Modified Dhawan discloses the claimed invention except for expressly disclosing wherein the computer provides a video display sequencing through the set of images. However, Kaku teaches wherein the computer (Element 16, Fig. 1) provides a video display (Element 18, Fig. 8) sequencing through the set of images (“The video signal generation unit 66 converts the image signal received from the normal image processing unit 62 or the measurement image processing unit 64 into a video signal for displaying as an image that can be displayed on the monitor 18, and outputs the video signal to the monitor 18 in a sequential manner.”, [0062]; each frame of the video is an image, and a video output is a sequence of a set of images). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a video display sequencing through a set of images to the apparatus of Dhawan, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Tsujii (US 20170265828 A1), which discloses an apparatus comprising an electronic camera (Element 51, Fig. 7Aa) along a camera axis, the electronic camera held by the housing at a predetermined distance from the lower surface (See Fig. 7Aa, camera 51 is fixed at a predetermined distance from the opening); and an electronic computer executing a program stored in non-transitory memory to receive an image from the camera of views from a first mirror to compute a volume of a body part (“Based on the image imaged by the observation camera 51, … the volume … of the inserted breast is measured”, [0058]).
See Medal (DE 112020002467 T5), which discloses at least two fiducial marks.
See the Non-Patent Literature (NPL) to Nayar et al ("Stereo with mirrors"), which discloses an apparatus for measuring the volume of lesions comprising an electronic camera directed toward a center opening along a camera axis; a first mirror angled to provide a side view of object; a second mirror angled to provide a side view of an object; and an electronic computer executing a program stored in non-transitory memory to receive an image from the camera of side views from the first and second mirrors to compute a volume of the object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791